Citation Nr: 1637701	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) following an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2015, the Board remanded the case for further development.

Although the Veteran submitted a notice of disagreement with the denial in the October 2009 rating action of service connection for right ankle sprain with degenerative joint disease, service connection for that disorder was thereafter granted in a November 2012 rating decision.

The issues of service connection for a sleep disorder, a right knee disability, and a left shoulder disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in March 2008, the RO denied the claim of service connection for obstructive sleep apnea disorder.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in March 2008 by the RO raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claimed migraine headaches have been shown to be etiologically related to service.

CONCLUSIONS OF LAW

1.  The March 2008 RO decision, which denied service connection for obstructive sleep apnea disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a sleep disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  Migraine headaches were incurred in service.  38 U.S.C.A. §§ 5103, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening and remanding the claim of service connection for a sleep disorder and granting the headaches claim, compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in March 2008, the RO denied service connection for obstructive sleep apnea disorder on grounds that this condition neither occurred in nor was caused by service.  After the Veteran was notified of the determination and of his appellate rights by a March 2008 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered that pertain to the claim consisted of the service treatment records, reserve service treatment records, a private sleep study and a February 2008 VA examination.

Current Claim to Reopen and Additional Evidence

The current claim to reopen the previously denied claim for a sleep disorder was received by VA in May 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a sleep disorder consists, in part, a May 2009 VA examination in which the Veteran stated that he began having problems related to his sleep apnea during reserve service between 2005 to 2007. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  It demonstrates that the Veteran had symptoms related to his diagnosed sleep apnea during his reserve duty.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for a sleep disorder is addressed further in the remand section.

III. Service connection for headaches

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that service connection is warranted for migraine headaches.  The Veteran was treated for photophobic headaches in June 1979, during service.  In a May 2009 VA examination report, the examiner opined that the Veteran's headaches were at least as likely as not caused by or a result of inservice illness.  The rationale for this opinion was "SMR" (service treatment records), and the examiner further noted that males, after knowing that headaches are not due to a serious condition, continue to treat the headaches with over-the-counter medications, particularly when they obtain relief.  While this opinion is not ideally specific to the Veteran's case, the Board finds it apparent that the examiner has related the current migraine headaches to the treatment in service.  The examiner did review the Veteran's service treatment records, and there is no indication from the record that the Veteran is anything less than credible in describing his symptom history.

Overall, the preponderance of the evidence supports the claim for service connection for migraine headaches, and the claim is granted in full.


ORDER

The application to reopen the claim of service connection for a sleep disorder is granted and, to this extent only, the appeal is granted.

Service connection is granted for migraine headaches.


REMAND

The Board finds that the claims for service connection for service connection for a sleep disorder, a right knee disability, and a left shoulder disability should be remanded for additional development and consideration.

The Veteran has served in the Army Reserves; however, the record does not contain a complete list of dates of service for the Veteran.  In addition, the Veteran's complete service treatment and personnel records associated with his reserve duty must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Also, the Veteran's private physician stated in an August 2000 letter that the Veteran had been under his care since December 1998, and he currently had treatment for sleep apnea; however, the only records from this physician contained in the claims file relate to a December 2007 polysomnography.  As such, the Veteran's private treatment records should also be obtained on remand.

As the Veteran claims that his right knee and left shoulder disabilities as well as his sleep disorder are all due to his reserve service, updated VA examinations should be afforded to the Veteran following the above development.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed sleep disorder, right knee disability, and left shoulder disability.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep disorder, right knee disability, and left shoulder disability.  After securing the necessary releases, obtain any outstanding records, including treatment records from Dr. R.S.B. and any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's Army Reserve records, including a complete list of dates of service, from the U.S. Army Reserve Center, or other pertinent source.  All efforts to obtain these records should be fully documented, and the U.S. Army Reserve Center, and any other source contacted must provide a negative response if records are not available.

3.  Thereafter, schedule the Veteran for a medical examination by an appropriate VA examiner to determine the etiology of his sleep disorder, right knee disability, and left shoulder disability.  The claims file must be made available to the examiner for review.  The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sleep disorder, right knee disability, and left shoulder disability, had its onset during, or are related to, active service or reserve duty.  The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and private and VA treatment records.  The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


